 GENERAL PRINTING COMPANYGeneral Printing Company and Detroit Typographi-cal Union, Local No. 18, International Typo-graphical Union, AFL-CIO. Case 7-CA-19604August 20, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn May 12, 1982, Administrative Law JudgeRichard A. Scully issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, General Print-ing Company, Detroit, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONRICHARD A. SCULLY, Administrative Law Judge:Upon a charge filed by Detroit Typographical Union,Local No. 18 (herein called the Union), on March 16,1981, and an amended charge filed on March 24, 1981,the Regional Director, for Region 7, National Labor Re-lations Board (herein called the Board), issued a com-plaint on April 20, 1981, alleging that General PrintingCompany (herein called the Respondent) had violatedSection 8(aX1) and (5) of the National Labor RelationsAct, as amended (herein called the Act), by failing andrefusing to execute and abide by the terms of a collec-tive-bargaining agreement negotiated in its behalf by amultiemployer association. Thereafter, the Respondentand the Union entered into an informal settlement agree-ment which was approved by the Regional Director onApril 27, 1981. On May 27, 1981, the Regional Directorentered an "Order Setting Aside Settlement Agreement"on the grounds that the Respondent had failed to complywith the terms of the settlement agreement. The Re-spondent has filed an answer to the complaint denyingthat it has committed any violation of the Act.A hearing was held in Detroit, Michigan, on February24, 1982, at which all parties were given a full opportuni-ty to participate, to examine and cross-examination wit-263 NLRB No. 84nesses, and to present other evidence and argument. Abrief submitted on behalf of the General Counsel hasbeen considered. Following the hearing, Henry Hertz-berg, the president of the Respondent, who is not an at-torney, submitted a letter with certain documents en-closed which had not been offered or received in evi-dence and, not being part of the record, have not beengiven any consideration by me in arriving at this deci-sion. Upon the entire record and from my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTAt all times material, the Respondent has been aMichigan corporation engaged in the printing businesswith its office and place of business in Detroit, Michigan.During the year ending December 31, 1980, the Re-spondent in the course and conduct of its business de-rived gross revenues in excess of $500,000 and performedservices for the Michigan Employment Security Com-mission which were valued in excess of $50,000. Duringthe same period, Printing Industries of Michigan, Inc.(herein called PIM), was a multiemployer bargaining as-sociation whose members collectively in the course andconduct of their business derived gross revenues inexcess of $500,000 and purchased goods and materialsvalued in excess of $50,000 which were shipped to themdirectly from points located outside the State of Michi-gan. The Respondent admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. I find that PIM is also suchan employer.11. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that the Union, atall times material, was a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThe Union and PIM, formerly known as Graphic Artsof Michigan, Inc., have maintained a collective-bargain-ing relationship extending at least as far back as 1959.The contract involved in the instant case was negotiatedbetween September 23 and November 5, 1980, and wasbasically an extension of their previous agreement' withsome modification and covered the period from Novem-ber 1, 1980, to October 31, 1981. The contract was rati-fied by the union membership on November 16, 1980,and was signed by representatives of the Union and themultiemployer association.The Respondent had been a member of PIM and itspredecessor at least since 1959 and had executed everycontract that the association had bargain from that timeup until the contract involved here.Union President William J. Croteau credibly testifiedthat, once the contract in question was agreed upon, asingle page setting forth the modifications to the lan-' The previous agreement covered 3 years from November 1, 1977, toOctober 31. 1980.591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDguage of the previous contract, which was incorporatedby reference, was prepared in printed form and was sentto each of the approximately 26 members of the associ-ation for signature. Croteau sent two copies of the con-tract signed by the Union to the Respondent in the latterpart of January 1981, with a cover letter requesting thatboth copies be signed and that one be returned. After amonth, approximately seven employers, including theRespondent, had failed to return executed copies of theagreement. Croteau contacted covered employees ateach company and determined that all employers, includ-ing the Respondent, had implemented the new contract.In mid-February, Croteau contacted Respondent'spresident, Henry Hertzberg, by telephone and asked whyhe had not returned the executed contract. Hertzberg re-sponded that he had not received it. During their con-versation in which other matters were also discussed, re-ferring to the contract, Hertzberg asked: "Don't we getto talk about it," and Croteau agreed to a meeting at theRespondent's plant on February 13, 1981. On that date,Croteau and Edward Piper, the Union's organizing direc-tor, went to the Respondent's plant and met with Hertz-berg, his son David Hertzberg, and a former partnernamed Thomas. At the meeting, which lasted about anhour, Hertzberg and his associates made several com-plaints about matters unrelated to the contract, some in-volving other unions. Croteau told Hertzberg that hehad come for the expressed purpose of getting Hertzbergto sign the contract and that he had nothing to do withother unions. After some further discussion, Hertzbergbegan talking about how he had been cheated by anotherunion and the association involving a grievance over ber-eavement pay. Croteau interrupted and told Hertzberghe was there only to get the contract signed Hertzbergthen said he had to have the bereavement leave provi-sion out of the contract. Croteau told him he was notthere to negotiate, only to get the contract signed, butthat if Hertzberg wanted something explained Croteauwould explain it to him. Croteau asked Hertzberg if hewould sign the contract and Hertzberg said he wantedthe section2just before the space for the employer'sname and signature deleted. Croteau asked if that waswhat was bothering Hertzberg and if it was taken outwould he sign? Hertzberg did not respond directly, butbegan to talk about other sections of the contract. Cro-teau refused to talk with him about any other provisionin the contract and the meeting terminated after he askedHertzberg if he was going to sign the contract or not.Hertzberg again started talking about unrelated problemswith other unions and Croteau picked up his papers andleft.3a That section, identified by Croteau as a "conciliation clause," states:The foregoing agreement is hereby accepted and approved by theindividual Employer whose name and signature appears below, withthe understanding that right of representation in any collective bar-gaining negotiations that may arise under this agreement, or a renew-al thereof, is hereby delegated to the Labor Relations Committeerepresenting the Employers, which Committee shall be selected by amajority vote of the Employers operating under this agreement.Croteau's testimony concerning what occurred at the meeting onFebruary 13, 1981, is uncontradicted. Edward Piper was called as a wit-ness by the General Counsel and the Respondent stipulated that his testi-mony would corroborate that of C.oteau in every respect. NeitherFollowing this meeting, on March 2, 1981, Croteausent the Respondent a letter enclosing two copies of thecontract with the "conciliation clause" deleted and re-questing that the Respondent sign the contract by March13, 1981, or the Union would withdraw "all its obliga-tions to General Printing Company." The Respondentdid not respond to the letter and the Union made no fur-ther effort to have the Respondent execute the contractbefore filing its charge with the Board.Analysis and ConclusionsThe Respondent contends that it had withdrawn fromPIM before negotiations for the contract began. It admitsthat the Union was sent written notice that it had with-drawn, but claims that the Union was aware of that fact.It also contends that the Union, by agreeing to negotiatea new contract with it directly, consented to and acqui-esced in its withdrawal.In Retail Associates, Inc.,4 the Board established crite-ria governing withdrawal from multiemployer bargain-ing. An employer or union may withdraw from multiem-ployer bargaining for any reason provided that it givesadequate written notice prior to the date set for renegoti-ation of the existing contract or the date on which nego-tiations actually commence. Once negotiations start, aparty can withdraw only with the "mutual consent" ofthe parties or where "unusual circumstances" exist.In the present case, the Respondent admits that it didnot send written notice to the Union prior to the com-mencement of negotiations on September 23, 1980. It hadsent written notice that it was no longer a member ofPIM and that it wished to negotiate a separate contractto the pressmen's union with which it also dealt, byletter dated May 22, 1980,5 thus indicating that it wasaware of the necessity of giving written notice of itswithdrawal to the affected unions. There is nothing inthe record to support the Respondent's claim that Cro-teau or anyone else in the Union had knowledge of thisletter to the pressmen's union before September 23, 1980.There is also no evidence that prior to that date the Re-spondent had demonstrated to the Union an uncondition-al and unequivocal intent to abandon multiemployer bar-gaining with it. Having failed to give the Union the re-quired written notice of its withdrawal from PIM beforenegotiations concerning the subject contract began, theRespondent's attempted withdrawal from multiemployerbargaining was untimely and ineffective.6There is no indication of the presence of any "unusualcircumstances" in this case; however, the Respondentcontends that Croteau's conduct on behalf of the Unionconstituted acquiescence in or implied consent to itswithdrawal. In order to do so,Thomas nor David Hertzberg, who had attended the meeting, was calledas a witness. In his testimony Henry Hertzberg admitted that Croteau re-fused to discuss any modification of the contract except the "conciliationclause."4 120 NLRB 388 (1958).6 The testimony of Henry Hertzberg was that the Respondent notifiedPIM of its withdrawal from membership in a letter dated January 28,1980.6 Dickmont Plastics Corporation, 208 NLRB 382 (1974); 1. C. Refrigera-tion Service, Inc., 200 NLRB 687 (1972); Retail Associates Inc.. supra592 GENERAL PRINTING COMPANY·..such conduct usually must involve a course ofaffirmative action "clearly antithetical" to theunion's claim that the employer has not withdrawnfrom multiemployer bargaining. In this regard, theBoard will examine the totality of the union's con-duct to determine whether, by that conduct, theunion has consented to, or acquiesced in, the em-ployer's attempted withdrawal.7I find no credible evidence in the record to suggestthat, when Croteau agreed to meet with Hertzberg at thelatter's request, he knew or even had reason to suspectthat the Respondent had withdrawn from PIM. Al-though Hertzberg testified that during a telephone con-versation with Croteau about an unrelated matter involv-ing a former employee he "reminded" Croteau that theywould "have to get together regarding a new contract,"he could not say definitely when this conversation oc-curred. At one point, he said that it was "late summer orfall" 1980 and another time that it was "some time laterin 1980," Croteau admitted having a number of tele-phone conversations with Hertzberg which were unrelat-ed to the subject contract, but denied that Hertzbergever told him that the Respondent was no longer amember of PIM. I credit Croteau's emphatic denial overHertzberg's vague and questionable recollection and findthat Hertzberg did not advise Croteau in 1980 or, there-after, that the Respondent had withdrawn from PIM.When the Respondent failed to return a signed copy ofthe contract Croteau had sent it in January 1981, Cro-teau contacted the one covered employee at the Re-spondent's plant and learned that the wage provisions ofthe new contract had already been implemented. Hertz-berg admitted this was true. At no time during the tele-phone conversation during which the meeting on Febru-ary 13, 1981, was arranged or during the course of thatmeeting did Hertzberg say that the Respondent hadwithdrawn from PIM, although he did express his dissat-isfaction with the association's handling of a grievanceover bereavement pay. Croteau's first knowledge of theRespondent's withdrawal from PIM came after the meet-ing on February 13, when he inquired and was toldabout it by an official of PIM.It is in this context that Croteau's conduct on Febru-ary 13 must be considered. Croteau admitted that it wasunusual for him to have hand-carried a copy of the con-tract to the Respondent, but only because no one hadever asked him to do so before. Croteau agreed to meetwith Hertzberg on February 13 in order to get the con-tract signed and to answer any questions Hertzbergmight have. I credit Croteau's statement that Piper ac-companied him to the meeting because he did not wnatto go by himself into the neighborhood where the Re-spondent's plant is located. There is nothing in therecord to indicate that Piper was one of the union con-tract negotiators or was present to negotiate.At the outset of the meeting on February 13, Croteaustated that he was there to obtain the Respondent's sig-nature on the contract negotiated with PIM and he re-peated this several times during the meeting. During thecourse of the meeting, Hertzberg interspersed objectionsI I. C Refrigeration Service, supra at 689.to certain contract provisions among complaints andcomments about unrelated matters; however, there is noevidence that he made any concrete contract proposalsor that Croteau made any counterproposals or agreed todiscuss any substantive modifications of the contract.When it became apparent that Hertzberg would not signthe contract, Croteau terminated the meeting and leftwithout scheduling a further meeting with the Respond-ent.The Respondent contends that the statement in Cro-teau's letter of March 2, 1981, to Hertzberg, that "theUnion is willing to meet with you prior to March 13,1981 for the purpose of reaching an agreement with yourcompany," evidences a willingness to bargain with it onan individual basis. Placed in context, it is clear that thisis not the case. The letter, which forwarded additionalcopies of the contract negotiated with PIM, requestedthe Respondent "to sign the enclosed Agreement no laterthan March 13, 1981," and made reference to the factthat the Respondent had failed to give the Union timelynotice of its withdrawal from PIM, can only be con-strued as a demand that the Respondent sign the contractnegotiated with PIM.Although Croteau did agree to delete the languageimmmediately preceding the space for the employer'ssignature, if Hertzberg would sign the contract, this hadno effect on the substantive provisions of the contract. Itappears that this language, which Croteau referred to asthe "conciliation clause," was not really what Hertzbergwas concerned about. Hertzberg was complaining aboitthe provision in the previous contract, which was to beincorporated by reference into the new contract, provid-ing for a "Conciliation Committee" to resolve disputesby conciliation and/or mediation. I do not credit Hertz-berg's unsupported testimony that he and Croteau hadalready discussed this provision in a meeting held in Jan-uary 1981, a meeting which Croteau denied ever oc-curred, or that Croteau had made any agreement aboutthe provision. The confusion over the "conciliationclause" serves to further convince me that Croteau didnot agree to and did not engage in negotiating with theRespondent.After considering the totality of the Union's conductin this matter, I find that it did not evidence a willing-ness to engage in individual bargaining with the Re-spondent since, at the time Croteau and Hertzberg met,Croteau was not even aware that the Respondent hadwithdrawn from PIM, Croteau refused to discuss anysubstantive changes, and insisted that the Respondentsign the contract agreed to by the Union and PIM. Cro-teau did nothing which could be considered "clearly an-ithetical" to the Union's claim that the Respondent hadnot withdrawn from multiemployer bargaining. On thecontrary, Croteau's actions demonstrate that the Union'sposition was that the Respondent was bound by the con-tract resulting from multiemployer bargaining.Inasmuch as the Respondent did not effectively with-draw from the multiemployer bargaining associationbefore the beginning of negotiations for a new contractand the Union did not thereafter acquiesce in or consentto its withdrawal, by its refusal to abide by the agree-593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment negotiated by the Union for the period from No-vember 1, 1980, to October 31, 1981, and to execute acopy thereof as requested by the Union, the Respondentviolated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. At all times material, the Respondent was a memberof Printing Industries of Michigan, Inc., a multiemployerbargaining association, its attempted withdrawal there-from without notice to the Union being ineffective.2. At all times material, the Respondent and PIM con-stituted an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3. The Union is labor organization within the meaningof Section 2(5) of the Act.4. By refusing to honor and abide by the contractagreed to by the Union and PIM covering the periodfrom November 1, 1980, to October 31, 1981, the Re-spondent has engaged in unfair labor practices in viola-tion of Section 8(a)(5) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(5) and(I) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the purposes of the Act. Ishall recommend that the Respondent be directed to signand give retroactive effect to the contract negotiated inits behalf by PIM effective November 1, 1980, and makewhole any employees covered by the contract for anymonetary losses they may have suffered as a conse-quence of the Respondent's unlawful refusal to honor thecontract. The evidence indicates that the Respondent didpay the wages prescibed in the contract but failed tomake certain pension contributions due under the termsof the contract.The Respondent contends that it has already postedappropriate notices in accordance with the terms of thesettlement agreement previously entered but later setaside the Regional Director due to the Respondent's fail-ure to fully comply therewith. Inasmuch as the settle-ment agreement has been set aside, the notices postedpursuant thereto are of no effect and the Respondentshould be ordered to post appropriate notices as a resultof the Decision entered herein.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER8The Respondent, General Printing Company, Detroit,Michigan, its officers, agents, successors, and assigns,shall:a In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of' the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board and1. Cease and desist from:(a) Refusing to honor and abide by the collective-bar-gaining agreement executed by PIM and the Union, ef-fective November 1, 1980, and refusing to comply withthe agreement's terms(b) Refusing to bargain collectively with the Union asa member of PIM until such times as the Respondentshall timely and effectively withdraw from PIM.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Upon request of the Union, sign and give retroac-tive effect to the contract executed by the Union andPIM, effective November 1, 1980, and make whole anyemployees covered by the contract for any monetarylosses they may have suffered as a consequence of theRespondent's refusal to honor and abide by the contract,including the payment of all pension contributions dueunder the terms of the contract.(b) Upon request, bargain with the Union as a memberof PIM until such time as the Respondent shall timelyand effectively withdraw from PIM.(c) Post at its plant in Michigan, Detroit, copies of theattached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by an authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present evidence, the National Labor Relations Boardfound that we have violated the National Labor Rela-tions Act, as amended, and has ordered us to post thisnotice and to carry out its terms.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees in594 GENERAL PRINTING COMPANYthe exercise of the rights guaranteed by Section 7 ofthe Act.WE WILL, upon request of the Union, honor andgive retroactive effect to the contract executed bythe Union and Printing Industries of Michigan Inc.,effective November 1, 1980, and WE WILL compen-sate any employee covered by the contract for anymonetary losses suffered as a result of our refusal tosign the contract.WE WILL, upon request of the Union, bargainwith it as member of PIM until such time as weshall effectively withdraw from PIM.GENERAL PRINTING COMPANY595